DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- Claims 1-30 are pending.
- Claims 1, 7, 9, 15-16, 22 and 24 have been amended.
- Claims 1-30 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 16-18 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (WO 2019/194574 A1; filed on April 03, 2019; hereinafter Yi) in view of Li et al. (Pub. No. US 2013/0223251 A1; hereinafter Li).
Regarding claims 1 and 16, Yi discloses an apparatus for wireless communications by a first wireless device comprising a repeater, (See ¶127, the relay PUSCH may be scheduled within the UL BWP of the relay UE) comprising: at least one processor (See ¶7, processor) and a memory (See ¶7, memory) configured to: receiving, from a second wireless device, a first radio frequency (RF) signal of a first bandwidth for forwarding to a user equipment (UE); (See ¶127, NB configure the same BWP between the relay UE and the target such that each UE can assume UL BWP and DL BWP respectively; See ¶102,it is assumed the target UE can receive the relay DL data from the relay UE via forwarding PUSCH; See ¶108, the PUSCH scheduled within UL BWP of the relay UE;) extracting control information from of the first RF signal of the first bandwidth; (See ¶102,it is assumed the target UE can receive the relay DL data from the relay UE via forwarding PUSCH; See ¶108, the PUSCH scheduled within UL BWP of the relay UE; See ¶115, UL grant explicitly indicates relaying operation; See ¶140, configured to copy the data to PUSCH scheduled by the UL grant; transmit the copied data to a target UE via the PUSCH; See ¶0120, the UL grant include information on beam direction for the PUSCH; interpreted that relay UE extracted the PUSCH scheduled beam information from BWP used to transmit data to the target UE)
However, Yi fails to disclose selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; selecting, based on the control information, a signal direction for the one or more receive beams or the one or more transmit beams and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device comprising a user equipment (UE).
	Li discloses selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600) selecting, based on the control information, a signal direction for the one or more receive beams or the one or more transmit beams (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600; interpreted that the signals direction is in dl direction for received beams of the MS; See ¶0156, the BS or other network entity may send the control information to the MS to indicate the transmission scheme to the MS. The control information may include an indication of MS RX beams and/or BS TX beams to be used in downlink communication with the MS) and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device comprising a user equipment (UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
Regarding claims 2, 10, 17 and 25, Yi discloses the second wireless device comprises a base station. (See ¶127, NB configure the same BWP between the relay UE and the target UE such that each UE can assume UL BWP and DL BWP respectively)
Regarding claims 3, 11, 18 and 26, Yi discloses the control information is extracted from at least one bandwidth part (BWP) of the first bandwidth. (See ¶102,it is assumed the target UE can receive the relay DL data from the relay UE via forwarding PUSCH; See ¶108, the PUSCH scheduled within UL BWP of the relay UE; See ¶115, UL grant explicitly indicates relaying operation; See ¶140, configured to copy the data to PUSCH scheduled by the UL grant; transmit the copied data to a target UE via the PUSCH; See ¶0120, the UL grant include information on beam direction for the PUSCH; interpreted that relay UE extracted the PUSCH scheduled beam information from BWP used to transmit data to the target UE)
Regarding claims 9 and 24, Yi discloses an apparatus for wireless communications by a second wireless device, comprising: at least one processor and a memory configured to (See ¶160, network node memory is operatively coupled with processor) transmit, to a first wireless device, a first radio frequency (RF) signal of a first bandwidth for forwarding to a user equipment (UE); (See ¶127, NB configure the same BWP between the relay UE and the target such that each UE can assume UL BWP and DL BWP respectively; See ¶102,it is assumed the target UE can receive the relay DL data from the relay UE via forwarding PUSCH; See ¶108, the PUSCH scheduled within UL BWP of the relay UE)
and include, in the first bandwidth of the first RF signal, (See ¶127, NB configure the same BWP between the relay UE and the target such that each UE can assume UL BWP and DL BWP respectively; See ¶102,it is assumed the target UE can receive the relay DL data from the relay UE via forwarding PUSCH; See ¶108, the PUSCH scheduled within UL BWP of the relay UE)
However, Wu fails to disclose control information indicating at least one of one or more receive beams or one or more transmit beams and a signal direction for the one or more receive beams or the one or more transmit beams for the first wireless device to use to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device comprising a user equipment (UE).
Li discloses control information indicating at least one of one or more receive beams or one or more transmit beams (See ¶0111, the BS 700 sends a notification of the determination to the MS 705 (step 714). For example, the notification may be formatted to include the TX beams to be used by the BS 700. Then the MS 705 may determine which RX beams to use based on which RX beams are capable of being paired with the determined TX beams (step 715).) and a signal direction for the one or more receive beams or the one or more transmit beams (See ¶0102, BS 600 can send an indication of the recommended MS RX beams corresponding to the determined TX beams so that the MS 605 can use the preferred RX beams to receive the stream transmitted on the TX beams used by the BS 600; interpreted that the signals direction is in dl direction for received beams of the MS; See ¶0156, the BS or other network entity may send the control information to the MS to indicate the transmission scheme to the MS. The control information may include an indication of MS RX beams and/or BS TX beams to be used in downlink communication with the MS) for the first wireless device to use to at least one of receive a second RF signal from the second wireless device  (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device comprising a user equipment (UE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
Claim(s) 4-6, 12-14, 19-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Li and, further in view of Wu (Pub. No. US 2020/0322919 A1)
Regarding claims 4, 12, 19 and 27, Yi in view of Li fails to disclose receiving signaling indicating a location of the at least one BWP
Wu discloses receiving signaling indicating a location of the at least one BWP. (See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by indicating a location of the BWP. The motivation to combine is improve communication efficiency (See ¶0003).
Regarding claims 5, 13, 20 and 28, Yi in view of Li fails to disclose receiving signaling indicating a change in location of the at least one BWP.
Wu discloses receiving signaling indicating a change in location of the at least one BWP. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating the BWP; See ¶0152, the assistance information may include information of a second location of a BWP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by indicating a location of the BWP. The motivation to combine is improve communication efficiency (See ¶0003).

Regarding claim 6, 14, 21 and 29, Yi in view of Li fails to disclose the first wireless device monitors a BWP of a set of predetermined BWPs for the control information
Wu discloses the first wireless device monitors a BWP of a set of predetermined BWPs for the control information. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating or deactivating the BWP; selecting randomly frequency location information of a BWP from frequency location information of multiple BWPs which allow camping or sending the paging message thereon, as the frequency location information of the BWP on which the UE camps or receives the paging message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by indicating a location of the BWP. The motivation to combine is improve communication efficiency (See ¶0003).
Claims 7, 15, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Li and further in view of Jeong et al. (Pub. No. US 2012/0213137 A1; hereinafter Jeong).
Regarding claim 7, 15, 22 and 30, Yi in view of Li fails to discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device.
Jeong discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device (See ¶0087, The DRX configuration information on whether the DRX is activated, lengths of the timers related to DRX, and DRX cycle length and start time can be transmitted to the UE through RRC signaling.) to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device. (See ¶0089, , the UE starts the on-duration timer at the start point of each DRX cycle according to the received DRX configuration information and skips receiving/decoding PDCCH for unicast data/control information at the subframes; See ¶0085, the DRX operation for a UE's power saving such that the UE operating in DRX mode performs receiving/decoding PDCCH for unicast data/control information at the subframes while a predetermined timer is running and skips receiving/decoding PDCCH for unicast data/control information at the subframes while the timer is not running (e.g., when the timer has not started or has expired)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yi in view of Li to include the power saving method indicated in a control information. The motivation to combine is efficiently reduce the power consumption by utilizing a DRX mode (See ¶0085).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Li and further in view of Lin (Pub. No. US 2019/0215869 A1).
Regarding claims 8 and 23, Yi in view of Li fails to disclose the first bandwidth comprises a millimeter- wave bandwidth.
Lin discloses the first bandwidth comprises a millimeter- wave bandwidth. (2019/0215869- wherein the radio frequency may be any radio frequency (See ¶0034, e.g., 30 GHz˜300 GHz for mmWave) utilized in the 5G NR technology)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Yi in view of Li to include mmWave used for bwp. The motivation to combine is to efficiently deliver extreme capacity, ultra-high throughput and ultra-low latency.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16  and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rofougaran et al. (Pub. No. US 2020/0403689 A1)- The baseband processor further aligns a timing reference of the repeater device with that of an NR cell frame for an uplink or a downlink time division duplex (TDD) switching, based on the decoded control information. The baseband processor further selects and forms one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device, based on the decoded control information and the aligned timing reference with that of the NR cell frame for the uplink or the downlink TDD switching for communication in an NR frequency band.
Sharma et al. (Pub. No. US 2020/0367146 A1)- A wireless communications device is configured to act as a remote node of a wireless access network by selecting, when the wireless communications device is in an idle mode in which it has not established a connection to the wireless communications network, an infrastructure equipment forming part of the radio access network of the wireless communications network to provide a network interface with a core network part of the wireless communications network via the selected infrastructure equipment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/               Primary Examiner, Art Unit 2472